FILED IN
                                         1ST COURT OF APPEALS
                                            HOUSTON, TEXAS


             CAUSE NO 01-15-00066-CV       APR - 9 2015
                      nw TUTF            CHRIST0BHEB A. PRINE



            FIRST COURT OF APPEALS

             HARRIS COUNTY TEXAS



          PATRICK OLAJTOE AKINWAMTOE

                   APPELLANT

                           V

      TRANSPORTATION INSURANCE COMPANY
          CNA INSURANCE COMPANY AND
        AUTOMATIC DATA PROCESSING INC.
                    APPELLEES



          FROM THE 80™ DISTRICT COURT
            OF HARRIS COUNTY, TEXAS


MOTION FOR AN ORDER TO SUBPOENA MICHELLE TUCKER,
THE OFFICIAL COURT REPORTER, 80th DISTRICT COURT,
HARRIS COUNTY, TEXAS FOR THE ACTUAL, CORRECT, AND
TRUE TRANSCRHTS OF SHOW CAUSE HEARING IN
CAUSE NO. 97-48526 ON OCTOBER 24,2014


           PATRICK OLAJDDE AKINWAMTOE, PROSE
           2151 SOUTH MRKWOOD ROAD, #295
           HOUSTON, TEXAS 77077
           (832)620-9345
For the reasons stated above, appellant requests the Honorable First Court of
Appeals to issue an order of subpoena or give the appellant order to subpoena the
Show Causes' Hearing transcript from Ms. Michelle Tucker.
Respectfully submitted,




Patrick Olajide Akinwamide
2151 S. Kirkwood Road, Apt. #295
Houston, Texas 77077
                             CERTIFICATE OF SERVICE



       I certify that a true andcorrect copy of the forgoing instrument was delivered
via certified mail, return receipt requested or hand delivered to all counsels of record
on this the 9th day ofApril 2015.

Michelle Tucker
Official Court Reporter
80th District Court
201 Caroline, Rm 915
Houston, Texas 77002

Hon. Lawrence Weiman
Judge 80th District Court
201 Caroline
Houston, Texas 77002

Harris County District Clerk
Civil/Family Post Trial
201 Caroline, 2nd Floor
Houston, Texas 77002

Mr. Jeffrey L. Diamond
TX Bar No. 058025000
1010 San Jacinto Street
Houston, Texas 77002
Attorney ofRecord for Transportation Insurance Company, CNA Insurance Company
and Automatic Data Processing Inc.



Patrick Olajide Akihwamide, ProSe
2151 S. Kirkwood Rd., Apt 295
Houston, TX 77077
Tel: (832) 620-9345
pe hi trr a -
                                                                                 1




1                   APPELLATE         NO.   01 -15-00066-CV
                    TRIAL     COURT     NO.    1997-48526
2
                                                                  FILED IN
                                                          1st COURT OF APPEALS
 3                                                          HOUSTON, TEXAS
                                            §
 4    PATRICK OLAJIDE                       §
                                                 in the ffims&AW'*0F
                                                          CHRISTOPHER A. PRINE
      AKINWAMIDE,                           §                   Clerk
 5                     Plaintiff            §
                                            §
 6                                          §
      VS.                                   §    HARRIS   COUNTY,       TEXAS
 7                                          §
                                            §
 8                                          §
      TRANSPORTATION    INSURANCE           §
 9    COMPANY,                              §                 -




                       Defendant            §    80TH   JUDICIAL      DISTRICT
10


11


12


13


14


15               Defendant's Motion for Sanctions/
                 and Motion to Determine Plaintiff
16                       A    Vexatious         Litigant
                              October       24   , 2014
17


18


19


20


21


22
                               Michelle         Tucker
23                      Official Court Reporter
                             80th District         Court
24                           Harris    Count.y,     Texas

25
     Proceedings reported by:          Mach ine Shorthand 4
1      APPEARANCES

2      For the Plaintiff:      Mr.     Patrick Olajide Akinwamide
                               Pro     Se
3                              2151 South Kirkwood Rd.,         #295
                               Houston, Texas           77077
4                              832-620-9345

5

 6     For the Defendant:      Ms.     Lynda Kae Burkhalter
                               SBOT:         24008087
 7                             J.    Diamond and Associates
                                1010    N.    San   Jacinto
                               Houston,TX 77002
                                713-227-6800
 9


10

11 |          BE IT REMEMBERED that upon this the 24th day of
12     October,   2014,   the above-styled and numbered cause came

13     on for Hearing before the Honorable Lawrence Weiman,

14     Judge Presiding of the 80th District Court of Harris

15     County, Texas; and all preliminary matters having been

16     disposed of, the following proceedings were had, viz:

17


18


19


20


21


22


23


24


25
1                         PROCEEDINGS:
                            October 24, 2014
2

3                 THE COURT:     The Court considering the entire

4     history of this file dating back to 1997, and the -- not

5     only all the pleadings contained therein, the Court of

6     Appeals record in the case, the Court finds that the

7     Defendant's motions are meritorious.     The motions are

8     granted.

 9                The Court finds that the pleadings filed by

10    the plaintiff, including but not limited to the 81-page

11    filing on August 6, 2014 as part —     entitled Plaintiff's

12    Motion to Set Aside the Final Judgment in Cause No.

13    97-48526 is void,   dismissed.   The plaintiff's claim for

14    compensation for lack of jurisdiction under the TWCA and

15    the trial court to proceed with plaintiff's common law

16    causes of action until its final resolution having been

17    filed after numerous final orders and rulings of this

18    court during the past 17 years,    including the Court of

19    Appeals mandate that was issued on the very same subject

20    matter on May 16, 2 013,   it is a frivolous pleading filed

21    in violation of Texas Rule of Civil Procedure 13.

22                The Court also finds that the pleading is

23    also in violation of Texas Civil Practice and Remedies

24|   Code, Section 10.001.      The Court finds that the

25    appropriate sanction, including the award of reasonable
          1    attorney's fees to the defendant is $2,500.

          2                   The Court     also under Section    10.004    is also

          3    awarding an additional public sanction against you,             Mr.

           4   Akinwamide,    in the amount of $500.         The Court also finds

           5   that under Texas Civil        Practice and Remedies    Code,

           6   Section 11.051 and the following sections,           including but

           7   not limited to Civil Practice and Remedies           Code,   Section

           8   11.054 finds and does declare you to be a vexatious

           9   litigant.     And the Court will sign that order.

          10                  Do I have an order ready for it to be --

          11                  MS.   BURKHALTER:       I will have to draft it

          12   based__on what's happened today.            I have one from the

               last hearing that just asked for him to_„„be declared a
o         13
^ N^4          vexatious litigant.        But_J>ecjgiiS^^

               hearing and you're__setting up for exactly^your_findings,
               I didn't draft JLt, because _I__ thought --

^ £ 17                        THj^ COURT:     Okay.     You can submit the order.

    "*"   18                  And the Court does find_that Mr...... Akinwamide

          19   has _not shown good cause .why he should not be determined

          20   to be a vexatious litigant, and. _has_ not shown good cause

          21   as to why he should not be sanctioned; again, under

          22   provisions of Texas Rules of Civil Procedure 13 and

          23   Section 11 and 11.04,        and other relevant sections of the

          24   Civil   Practice     and Remedies   Code.

          25                  When do you expect to have an order to be


                                                                                      J
                                                                      5




1    submitted   on    that?


2                     MS.   BURKHALTER:   I can have one by Tuesday

3                     THE COURT:    Make sure you send a copy to

 4   Mr. Akinwamide regarding the form of the order.          And

 5   when you submit the Court will enter the order and we

 6   are adjourned.

 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23

24


25
1    THE   STATE OF TEXAS

2    COUNTY    OF   HARRIS

3


4             I, Michelle Tucker, Official Court Reporter in

5    and for the 80th District Court of Harris County, State

 6   of Texas, do hereby certify that the above and foregoing

7    contains a true and correct transcription of all

 8   portions of evidence and other proceedings reguested in
 9   writing by counsel for the parties to be included in
10   this volume of the Reporter's Record in the above-styled

11   and -numbered cause, all of which occurred in open court

12   or in chambers and were reported by me.

13            WITNESS MY OFFICIAL HAND this the 26th day of

14   March,   2015.

15
                             /s/   Michelle Tucker
                             MICHELLE   TUCKER
16                           Official   Court Reporter
                             80th District   Court
17                           201 Caroline, Rm. 915
                             Houston, Texas  77002
18                           713-368-6090
                             Texas CSR No.   2827
19                           Expiration date: 12-31-16

20


21


22


23


24


25